Motion Granted; Appeal Dismissed; Judgment filed January 10, 2013, Vacated; and
Supplemental Memorandum Opinion filed February 12, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00832-CV

NABILCO INC. AND D. HOUSTON, INC. D/B/A TREASURES, Appellants
                                        V.

    THE STATE OF TEXAS AND THE CITY OF HOUSTON, Appellees

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-28683

SUPPLEMENTAL                      MEMORANDUM                     OPINION

      On January 10, 2013, this court issued its memorandum opinion and
judgment affirming a temporary injunction signed October 12, 2012. On February
1, 2013, appellants filed an amended motion to dismiss the appeal as moot because
the underlying case has settled. See Tex. R. App. P. 42.1(a). We GRANT the
motion. This court’s judgment filed January 10, 2013, is VACATED. Our opinion
filed January 10, 2013, is not withdrawn, however. See Tex. R. App. P. 42.1(c).
      The appeal is ordered DISMISSED.


                                PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                       2